Citation Nr: 1823625	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
 in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition.

2.  Entitlement to service connection for a thoracolumbar spine condition.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to October 1998 and from July 2003 to May 2004.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred his current cervical spine (neck) condition, thoracolumbar (back) condition, and sleep apnea while in service. 

At a December 2011 sleep study conducted by a private physician, the Veteran was diagnosed with mild obstructive sleep apnea.  The physician discussed possible causes of the Veteran's sleep apnea, including the Veteran being overweight, or abnormalities of the endocrine system or upper airway.  However, the physician did not come to any specific conclusion regarding the etiology of the Veteran's sleep disorder.  

The Board also notes that Veteran has reported sleep disturbance as part of his service-connected PTSD symptoms.  See October 2016 PTSD VA examination.  A medical opinion is necessary to determine whether the Veteran's sleep disorder is a manifestation of obstructive sleep apnea or PTSD. 

In February 2005, the Veteran sought treatment from a private physician for neck and back pain.  It is unclear what diagnosis the physician provided regarding the Veteran's neck and back condition.  The private physician did not provide any opinion regarding the etiology of the Veteran's neck and back condition.  The Board notes this treatment occurred within one year of the Veteran's separation from service in May 2004.

In sum, the record does not contain any specific medical opinions regarding the etiology of the Veteran's neck and back conditions or sleep apnea.  Furthermore, the Veteran has not been afforded VA examinations to determine the nature and etiology of his neck and back condition, or sleep apnea.

In the instant case, the Board finds that, in light of medical records showing treatment for neck pain, back pain, and sleep apnea, and lay statements from the Veteran that he incurred these conditions in-service, remand is necessary in order to afford the Veteran VA examinations so as to determine the nature and etiology of his neck condition, back condition, and sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of any neck condition and back condition.  The entire claims file, including all electronic files, must be reviewed by the examiner. 

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any diagnosed neck and back condition are etiologically related to or had its onset during his period of service. 

The examiner is advised that he/she must provide an explanation for any conclusions reached.  The courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his/her findings and opinion.

The examiner is directed to specifically address private medical records which show treatment for a cervical and thoracolumbar spinal condition within one year of separation from service.

All necessary tests and imaging must be performed. 

3.  Obtain an opinion from an appropriate medical professional in connection with the claim of service connection for sleep apnea.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the opinion. 

An opinion should be provided as to whether it is at least as likely as not that the Veteran's sleep apnea was incurred during active service.  The examiner should also opine as to whether, and to what extent, his sleep disorder is a symptom of his service-connected PTSD.

A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

An examination should only be scheduled if the examiner deems it to be necessary for purposes of rendering the opinion.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


